DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 September 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 26 September 2022, with respect to the rejection(s) of claim(s) 1 - 24 under 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive, in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bennett et al. (US PGPUB 2010/0036454 – in IDS) in view of Crosby et al. (US PGPUB 2011/0224665 – previously cited).  The new rejection is necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 – 5, 7, 9, 10, 13 – 16, and 18 – 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett et al. (US PGPUB 2010/0036454 – in IDS) in view of Crosby et al. (US PGPUB 2011/0224665 – previously cited).
Regarding claims 1 – 4, Bennett discloses a helically or spirally formed lead (e.g. Figs. 11A, 11B) configured to be percutaneously inserted into tissue of an animal body (e.g. paragraph 23 – 27), the lead having an insulated and a de-insulated portion (e.g. paragraph 142); a single electrode (e.g. 14), wherein the single electrode is formed from the de-insulated portion (e.g. paragraph 142 and Fig. 11A); and an external pulse generator (e.g. 26) operative coupled with the lead, the external pulse generator configured to apply an intensity of electrical stimulation to a muscle (e.g. paragraph 78).  Bennett is silent as to whether the stimulation activates motor axons of at least one muscle in a back of the animal body with back pain causing muscle contraction of the at least one muscle without activation of painful sensory axons.  
Crosby teaches it is known to apply an intensity of electrical stimulation through the single electrode to activate motor axons of at least one muscle in a back of the animal body with back pain causing muscle contraction of the at least one muscle without activation of painful sensory axons (e.g. paragraph 125).  Crosby also discloses the first and second set of electrical stimulation parameters are selected from a group consisting of. frequency, pulse duration, amplitude, duty cycle, pattern of stimulus pulses, polarity, number of phases, and waveform shape (e.g. paragraphs 76 – 78).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the stimulator as taught by Crosby with one that activates motor axons of at least one muscle in a back of the animal body with back pain causing muscle contraction of the at least one muscle without activation of painful sensory axons as taught by Crosby, since such a modification would provide the predictable results of effectively treating pain without much paresthesia or painful side effect.
It is noted that claims 1 – 5, 7, 9, 10, 13 – 16, and 18 – 24  are drawn to apparatus claims.  The device of Crosby would have been capable of activating motor axons without activation of painful sensory axons.
	Regarding claim 5, Bennett discloses a second electrode (e.g. Fig. 11B).
` 	Regarding claims 7 and 15, Crosby discloses the claimed invention except for a 7-strand stainless steel wire.  However, stainless steel wires formed into a spiral or helix are well known in the art.  It would have been obvious to one having ordinary skill in the art to modify the conductor as taught by Crosby with a 7-strand stainless steel wire as is known, since the 7-strand stainless steel wire is a well-known variant and since such a modification would provide the predictable results of effectively providing a stimulation signal to the electrodes.
	Regarding claim 9, Bennett discloses the insulated portion of the lead is insulated with a biocompatible polymer (e.g. paragraph 140).
	Regarding claim 10, Bennett in view of Crosby discloses the invention as described above.  Bennett further discloses a lead consisting of an open-coiled wire member (e.g. Figs. 11A, 11B).
	Regarding claim 13, Bennett discloses the at least one electrode is wirelessly coupled to the at least one pulse generator (e.g. paragraph 149).
Regarding claims 14 and 18, Bennett discloses the lead is hardwired to the pulse generator (e.g. Fig. 13).

	Regarding claim 16, Bennett discloses the activation of the motor axons of the at least one muscle is generated by direct stimulation of at least one nerve innervating the at least one muscle (e.g. paragraph 159).
	Regarding claim 19, Bennett in view of Crosby fails to teach a clip.  However, clips are well known in the art.  It would have been obvious to include a clip for the external device to make it easily wearable and a display in order to allow a physician/user to quickly diagnose the patient.
	Regarding claims 20 – 22, Bennett discloses a display (e.g. 40) and a data input device (e.g. paragraph 91 and Fig. 4A).
	Regarding claims 23 and 24, Bennett discloses stimulating at the claimed parameters (e.g. paragraphs 159 and 160).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792